HUNTER, Circuit Judge,
dissenting:
Because we believe that this case should not have been decided on summary judgment, we dissent.
The trial court stated, in granting the unions’ motion for summary judgment, that
Lenihan’s [the union representative’s] failure to respond to the letters constitutes at most negligence. Since USPS had honored abeyance agreements in the past, it was not unreasonable for Lenihan to believe that this agreement would also be honored.
485 F.Supp. at 983. However, in his opinion granting judgment for the USPS on statute of limitations grounds, the trial court stated that “[i]n short, USPS’ action demonstrated that it was breaching the oral abeyance agreement as of that date, June 13, 1972.” Appendix at 175a.
*232The above two quotations reveal a discrepancy. On the one hand, the USPS’ actions were insufficient to alert a trained union representative that the USPS was breaching its abeyance agreement (assuming there was one), and the union representative was entitled, even after June 13,1972, to rely on the abeyance agreement. On the other hand, the USPS’ actions were sufficient to alert a union member that the USPS was breaching its abeyance agreement, and the member was not entitled to rely either on the abeyance agreement or on his representative.
The majority, by accepting this discrepancy and affirming despite it, establishes a double standard. According to the majority, it was “not unreasonable” for Lenihan, the union representative, to fail to realize that the abeyance agreement had been breached. At the same time, the breach was so clear that the union member should have known of the breach and taken appropriate action — despite the reassurances of the union representative. Either Lenihan failed to recognize the breach as a breach, which was arguably worse than “mere negligence,” given the majority’s ruling that Riley should have known of the breach, or the union representative recognized the breach as such and recklessly failed to take any action to protect Riley’s future grievance.
In Findley v. Jones Motor Freight, 639 F.2d 953, 960 (3d Cir. 1981), which was decided while this case was on appeal, we stated that “[cjertain acts or omissions by a union may in a proper case support a finding that the grievance was prosecuted in a perfunctory manner.” Plaintiff there argued that the union’s handling of the grievance proceedings had been deficient, in that the union had failed to have certain witnesses present, neglected avenues of investigation, and failed to consult adequately with plaintiff. We concluded that plaintiff’s allegations in Findley, which concerned the manner in which the grievance proceedings had been conducted (and not whether a grievance had been prosecuted at all beyond the first stage), did not amount to a breach of the union’s duty of fair representation.
In this case Lenihan failed to take any action at all when the abeyance agreement was breached. Lenihan may well have represented Riley adequately up to the time of the breach. However, that Riley’s grievance was adequately pursued initially does not mean that Lenihan could cease taking any action to protect Riley’s rights when the need to act arose. Either Lenihan failed to act in the face of an obvious breach, or he failed to recognize a breach so obvious that Riley has been denied his day in court because of his (Riley’s) failure to act despite his union representative’s reassurances.1
I would reverse the grant of summary judgment and remand for development of the facts and reexamination in light of Findley.2

. Riley asked Lenihan about the correspondence which the majority holds set forth the breach, and Lenihan promised to “take care of it.” 485 F.Supp. at 982. Lenihan did not take care of it. He did nothing, thus creating Riley’s present predicament.


. The majority quotes the district court’s statement that Riley’s “sole dissatisfaction with the Union is the fact that he was not reinstated with USPS.” The complaint reveals, however, that he was also dissatisfied with the quality of the union’s pursuit of his grievance.